Exhibit 10.6

June 9, 2008

Todd Pope

105 New Castle Drive

Chapel Hill, NC 27517

Dear Todd:

On behalf of TransEnterix, Inc. (the “Company”), I am pleased to offer you the
position of President and Chief Executive Officer of the Company. Speaking for
myself, as well as the other members of the Company’s Board of Directors (the
“Board”), we are all very impressed with your credentials and strongly convinced
that you will add substantially to the team and provide the Company with exactly
the type of leadership that the Company needs at this time. We look forward to
your future success in this position.

The terms of your new position with the Company are as set forth below.

1. Position.

a. You will become the President and Chief Executive Officer of the Company and
will report directly to the Board. Your position will be at the Durham, North
Carolina headquarters of the Company.

b. You agree that you will at all times loyally and conscientiously perform, to
the best of your ability and experience all of the duties and obligations of the
President and Chief Executive Officer which are required of you pursuant to the
terms hereof, and to the reasonable satisfaction of the Company, and while you
hold such position you will devote substantially all of your business time and
attention to the business of the Company. You agree that you will not undertake
any additional outside activities, consulting engagements, etc. without prior
written approval of the Company.

2. Start Date. Subject to fulfillment of any conditions imposed by this letter
agreement, you will commence your new position with the Company as soon as
practicable, at your election, but no later than July 1, 2008 (such date as you
commence employment, your “Start Date”).

3. Proof of Right to Work. For purposes of federal immigration law, you will be
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided to us within three (3) business days of your Start Date, or our
employment relationship with you may be terminated with Cause.

4. Compensation.

a. Base Salary. You will be paid a cash salary of $25,000 per month (subject to
applicable tax withholding), which is equivalent to $300,000 on an annualized
basis (your “Base Salary”). Your salary will be payable pursuant to the
Company’s regular payroll policy and reviewed periodically for enhancement. In
addition reasonable business expenses will be reimbursed.



--------------------------------------------------------------------------------

b. Bonus. You will be given a guaranteed bonus equal to $150,000 and payable on
February 2, 2009 if you remain employed by the Company at the aforementioned
date. Beginning the second year of employment, you will be eligible for a cash
bonus, as established by the Board, up to 50% of your Base Salary each year if
milestones, mutually agreed upon by you and the Company, are met during the
year.

c. Equity. Subject to the approval of the Board at the first meeting following
your Start Date, you will be granted an option to purchase up to 5% of the
company’s post series A preferred financing fully-diluted capitalization
following all tranches associated with such financing (the “Option”). The Option
will vest over four years, with 25% vesting on the first anniversary of your
actual Start Date (and none vesting prior to such date) and 1/48th of the shares
vesting each month thereafter, The Option will be granted with an exercise price
equal to the fair market value of the Common Stock on the date of grant as
determined by the Board. The Option shall provide for early exercise. For the
purposes of this section, fully-diluted shall be calculated assuming the
exercise and conversion of all outstanding securities and all options reserved
for issuance under Company stock plans.

5. Benefits. You will be eligible to participate in the Company’s employee
benefit plans as they may be offered from time to time to the Company’s
executive officers. You acknowledge that participation in Company benefit
programs may require payroll deductions and/or direct contributions by you.

6. Involuntary Termination Following Change of Control. Except as specifically
set forth above in Section 5 and below in this Section 6 and Section 7, or as
otherwise required by applicable law, this letter agreement will not entitle you
to any benefits upon or in connection with any termination of your employment
(including any termination as a result of your death, disability or retirement)
or a Change of Control (as defined below). The provisions of this Section 6 and
Section 7 below are in lieu of any other severance benefits you might otherwise
be entitled to. In the event the Company consummates a Change of Control and at
the time of or within twelve (12) months following the closing of that
transaction your employment with the Company or its successor is terminated by
the Company or the successor without Cause, or you experience a Constructive
Termination (as defined in Section 8 below), and provided that at the time of
any such termination you sign and do not revoke the Company’s standard release
form releasing the Company (and its successor) from all claims relating to your
employment relationship and termination thereof, then you shall be entitled to,
subject to the terms and conditions set forth on Exhibit A:

(i) 12 months of your regular base salary as of the time of termination, payable
commencing 30 days following termination of employment and continuing monthly
thereafter in accordance with the Company’s payroll policy, subject to
applicable tax withholding;

(ii) Your target bonus for the year in which the Change of Control occurs, which
amount shall be paid in a lump sum 30 days following the date of termination;

 

-2-



--------------------------------------------------------------------------------

(iii) Full acceleration and vesting of your Option effective as of the date of
your termination; and

(iv) should you elect to continue medical benefits coverage under the Company’s
(or its successor’s) benefit plans pursuant to COBRA, the Company or its
successor will reimburse you for the amount of your payments in connection with
such continued coverage until the earlier of (A) the date on which you become
covered by other medical benefit plans or (B) the 6 month anniversary of the
date your employment terminated.

7. Involuntary Termination Without a Change in Control. In the event your
employment with the Company or its successor is terminated by the Company or the
successor without Cause, or you experience a Constructive Termination (as
defined in Section 8 below), and provided that at the time of any such
termination you sign and do not revoke the Company’s standard release form
releasing the Company (and its successor) from all claims relating to your
employment relationship and termination thereof, then you shall be entitled to,
subject to the terms and conditions set forth on Exhibit A:

(i) 6 months of your regular base salary as of the time of termination, payable
commencing 30 days following termination of employment and continuing monthly
thereafter in accordance with the Company’s payroll policy, subject to
applicable tax withholding;

(ii) Your target bonus for the year in which the involuntary termination occurs
which amount shall be paid in a lump sum 30 days following the date of
termination;

(iii) Full acceleration and vesting of your Option effective as of the date of
your termination; and

(iv) should you elect to continue medical benefits coverage under the Company’s
(or its successor’s) benefit plans pursuant to COBRA, the Company or its
successor will reimburse you for the amount of your payments in connection with
such continued coverage until the earlier of (A) the date on which you become
covered by other medical benefit plans or (B) the 6 month anniversary of the
date your employment terminated.

8. Definitions.

a. Cause. For the purposes of this letter agreement, “Cause” for termination of
your employment will exist at any time after the happening of one or more of the
following events (described below, singularly and collectively the “Event”), in
each case as determined in good faith by the Board: (1) your gross negligence or
willful misconduct in performance of your duties hereunder where such gross
negligence or willful misconduct has resulted or is likely to result in
substantial and material damage to the Company or any of its subsidiaries or
successors; (ii) your repeated and unjustified absence from the Company;
(iii) your commission of any act of fraud, embezzlement or similar misconduct
with respect to the Company; (iv) your conviction of a felony or a crime
involving moral turpitude causing material harm to the standing and reputation
of the Company; (v) your incurable material breach of any written agreement you
have with the Company, including without limitation your misappropriation or
misuse of the Company’s intellectual property

 

-3-



--------------------------------------------------------------------------------

under the Company’s Confidential Information and Invention Assignment Agreement;
(vi) your failure to perform your assigned duties or responsibilities (other
than a failure resulting from your disability); or (vii) your intentional or
negligent violation of any federal or state law or regulation applicable to the
Company’s business. Any Event constituting Cause under this section is subject
to a notice and cure period where you receive written notice from the Board
describing the Event within thirty (30) days of the Event and you fail to remedy
such Event within thirty (30) days of receiving such notice.

b. Constructive Termination. For the purposes of this letter agreement,
“Constructive Termination” means your resignation within thirty (30) days
following expiration of any Company cure period (discussed below) following
(i) without your prior consent, a reduction in your base salary (other than in
connection with a general, proportionate decrease in base salaries for all
executive officers of the Company); (ii) without your prior consent, the
Company’s or its successor’s forcing you to relocate your principal place of
employment to a facility or a location more than 50 miles from its then present
location; (iii) without your prior consent, the failure of the Company to obtain
the assumption of its obligations to you under this letter agreement by any
successor to the Company; or (iv) without your consent, a material reduction in
your job responsibilities, provided that following a Change of Control neither
mere change in title alone nor reassignment to a position that is substantially
similar to the position held prior to the Change of Control shall constitute a
material reduction in job responsibilities. In order for an event to qualify as
a Constructive Termination, you must not terminate employment with the Company
without first providing the Company with written notice of the acts or omissions
constituting the grounds for “Constructive Termination” within ninety (90) days
of the initial existence of the grounds for “Constructive Termination” and a
reasonable cure period of not less than thirty (30) days following the date of
such notice.

c. Change of Control. For purposes of this letter agreement, “Change of Control”
of the Company is defined as: (a) the acquisition of the Company by another
entity by means of any transaction or series of related transactions (including,
without limitation, any stock acquisition, reorganization, merger or
consolidation but excluding any sale of stock for capital raising purposes)
other than a transaction or series of transactions in which the shares of
capital stock of the Company (on a fully diluted basis) outstanding immediately
prior to such transaction or series of transactions continue to represent, or
are converted or exchanged for shares of capital stock which represent,
immediately following such transaction or series of transactions, at least a
majority, by voting power, of the capital stock of (1) the surviving or
resulting corporation or (2) if the surviving or resulting corporation is a
wholly owned subsidiary or another corporation immediately following such
transaction or series of transactions, the parent corporation of such surviving
or resulting corporation; or (b) a sale, lease, exclusive license (without
territorial or field limitation) or other conveyance of all or substantially all
of the assets of the Company.

9. Confidential Information, and Invention Assignment Agreement:
Non-Competition. Your acceptance of this offer and commencement of employment
with the Company is contingent upon the execution, and delivery to an officer of
the Company, of the Company’s At-Will Employment, Confidential Information,
Invention Assignment and Arbitration Agreement, a copy of which is enclosed for
your review and execution (the “Confidentiality Agreement”), prior to or on your
Start Date. In addition, should you accept this offer you will be subject to a
non-

 

-4-



--------------------------------------------------------------------------------

competition agreement that will be provided to you in advance of your Start
Date. The non-competition agreement will limit your ability to work for other
entities in the field provided for therein, which is currently contemplated to
be companies engaged in making, selling, distributing, etc., products for the
performance of laparoscopic or natural orifice transluminal endoscopic surgical
procedures.

10. No Conflicts. You represent that your performance of all the terms of this
letter agreement will not breach any other agreement to which you are a party.
You also represent to the Company that you have returned all property and
confidential information belonging to any prior employers. In addition, you
agree that you will at all times during your employment with the Company refrain
from misusing or misappropriating any confidential, proprietary information
belonging to your prior employers or other parties to whom you owe a
confidentiality obligation and that you will abide by Company policy protecting
such third party interests.

11. At-Will Employment and Taxes. Notwithstanding anything that might be
interpreted to the contrary in this letter agreement and, subject to the
Company’s obligations under Section 6 and Section 7 above, your employment with
the Company is for an indefinite period of time and will at all times be on an
“at will” basis, meaning that either you or the Company may terminate your
employment at any time for any reason or no reason, without either party having
further obligation or liability to the other. All payments and benefits set
forth herein shall be subject to reduction to satisfy all applicable Federal,
state and local tax withholding obligations.

12. Recruitment Efforts. On the Company’s reasonable request, prior to your
Start Date, you will assist the Company with respect to the recruitment and
interviewing of potential team members that will report to you following your
Start Date. You will not receive compensation for your time expended in these
efforts, however, subject to the Company’s prior approval; your reasonable
expenses will be reimbursed upon presentation to the Company of acceptable
documentation.

13. Legal Representation. You acknowledge that the Company has recommended that
you retain outside legal counsel in connection with the negotiation of this
letter agreement and that the Company’s counsel is representing only the Company
in connection with this letter and negotiations relating to your employment.

 

-5-



--------------------------------------------------------------------------------

We are all delighted to be able to extend you this offer and look forward to
working with you. To indicate your acceptance of the Company’s offer, please
sign and date this letter in the space provided below and return it to me by no
later than 5:00 p.m. local California time on June 17, 2008 (after which, if not
accepted this offer shall expire). This letter, along with the Confidentiality
Agreement, sets forth the terms of your employment with the Company and
supersedes any prior representations or agreements, whether written or oral.
This letter may not be modified or amended except by a written agreement, signed
by the Company and by you.

 

Very truly yours, TransEnterix, Inc. By:   /s/ William N. Starling   William N.
Starling   Interim Chief Executive Officer

 

ACCEPTED AND AGREED: Todd Pope

/s/ Todd M. Pope

Signature

6-9-2008

Date

 

-6-



--------------------------------------------------------------------------------

Exhibit A

Payments Subject to Section 409A.

1. Subject to this Exhibit A payments or benefits under Section 6 and Section 7
of the letter agreement shall begin only upon the date of your “separation from
service” (determined as set forth below) which occurs on or after the
termination of your employment. The following rules shall apply with respect to
distribution of the payments and benefits, if any, to be provided to you under
Section 6 and Section 7 of the letter agreement, as applicable:

(a) It is intended that each installment of the payments and benefits provided
under Section 6 and Section 7 of the letter agreement shall be treated as a
separate “payment” for purposes of Section 409A of the Code and the guidance
issued thereunder (“Section 409A”). Neither the Company nor you shall have the
right to accelerate or defer the delivery of any such payments or benefits
except to the extent specifically permitted or required by Section 409A.

(b) If, as of the date of your “separation from service” from the Company, you
are not a “specified employee” (within the meaning of Section 409A), then each
installment of the payments and benefits shall be made on the dates and terms
set forth in Section 6 and Section 7 of the letter agreement.

(c) If, as of the date of your “separation from service” from the Company, you
are a “specified employee” (within the meaning of Section 409A), then:

(i) Each installment of the payments and benefits due under Section 6 and
Section 7 of the letter agreement that, in accordance with the dates and terms
set forth herein, will in all circumstances, regardless of when your separation
from service occurs, be paid within the Short-Term Deferral Period (as
hereinafter defined) shall be treated as a short-term deferral within the
meaning of Treasury Regulation Section 1.409A-1(b)(4) to the maximum extent
permissible under Section 409A. For purposes of this letter agreement, the
“Short-Term Deferral Period” means the period ending on the later of the 15th
day of the third month following the end of your tax year in which the
separation from service occurs and the 15th day of the third month following the
end of the Company’s tax year in which the separation from service occurs; and

(ii) Each installment of the payments and benefits due under Section 6 and
Section 7 of the letter agreement that is not described in this Exhibit A,
Section 1(c)(i) and that would, absent this subsection, be paid within the
six-month period following your “separation from service” from the Company shall
not be paid until the date that is six months and one day after such separation
from service (or, if earlier, your death), with any such installments that are
required to be delayed being accumulated during the six-month period and paid in
a lump sum on the date that is six months and one day following your separation
from service and any subsequent installments, if any, being paid in accordance
with the dates and terms set forth herein; provided, however, that the preceding
provisions of this sentence shall not apply to any installment of payments and
benefits if and to the maximum extent that that such installment is deemed to be
paid under a separation pay plan that does not provide for a deferral of
compensation by reason of the application of Treasury

 

-7-



--------------------------------------------------------------------------------

Regulation 1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary
separation from service). Any installments that qualify for the exception under
Treasury Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the
last day of your second taxable year following your taxable year in which the
separation from service occurs.

2. The determination of whether and when your separation from service from the
Company has occurred shall be made and in a manner consistent with, and based on
the presumptions set forth in, Treasury Regulation Section 1.409A-1(b). Solely
for purposes of this Exhibit A, Section 2, “Company” shall include all persons
with whom the Company would be considered a single employer under Section 414(b)
and 414(c) of the Code.

3. All reimbursements and in-kind benefits provided under the letter agreement
shall be made or provided in accordance with the requirements of Section 409A to
the extent that such reimbursements or in-kind benefits are subject to
Section 409A.

 

-8-